Citation Nr: 1104888	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals associated 
with a posttraumatic subarachnoid hemorrhage (claimed as a 
traumatic brain injury).

2.  Entitlement to service connection for radiculopathy of 
sciatica of the right lower extremity (RLE) (claimed as 
peripheral neuropathy of the RLE).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from February 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in July 2008, and timely perfected his appeal in 
September 2009.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claims.  In his September 2009 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from residuals associated with a 
posttraumatic subarachnoid hemorrhage that are the result of a 
disease or injury incurred in active duty service.

2.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from radiculopathy or sciatica of 
the RLE that is the result of a disease or injury incurred in 
active duty service.


CONCLUSIONS OF LAW

1.  Residuals associated with a subarachnoid hemorrhage were not 
incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Radiculopathy or sciatica of the RLE was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in February 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  The February 2008 notice 
letter also provided the appellant with notice of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.  In fact, the appellant specifically 
indicated that he had no further evidence to submit in support of 
his claims.  See Appellant's Statement, February 21, 2008.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on a claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in April 2008 
and the results from that examination have been included in the 
claims file for review.  The examination involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.





II.  The Merits of the Claims

The appellant contends that he currently suffers from residuals 
of a subarachnoid hemorrhage as well as radiculopathy or sciatica 
of the RLE as a result of an injury in active duty service.  
Specifically, the appellant claims that in July 1982, he was in 
an altercation with a German police officer, at which time he 
fell and struck his head on a sidewalk, resulting in his current 
disabilities.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, as noted above, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

Despite the appellant's claims that he currently suffers from 
residuals of his established in-service subarachnoid hemorrhage 
and radiculopathy or sciatica of the RLE, review of the claims 
file is completely negative for current diagnoses of these 
disabilities.  During his April 2008 VA brain and spinal cord 
examination, radiographic images of the appellant's lumbar spine 
revealed: facet degenerative changes at L4-5 on the right; 
unremarkable sacroiliac joints; punctuate calcific densities 
overlying the pelvis; and mild to moderate disc space narrowing 
present at L4-5 and L5-S1.  Radiographic imagines of the skull 
did not reveal any evidence of a displaced skull fracture.  The 
appellant was diagnosed as status post traumatic subarachnoid 
hemorrhage with no residuals, acute lumbar strain and right 
sciatica in service, which resolved without residuals, congenital 
lumbar scoliosis, degenerative disc disease, degenerative joint 
disease, and no objective findings of radiculopathy.  The VA 
examiner noted that meningeal irritation symptoms (headache, back 
and leg pain) resolved with the resolution of the appellant's 
subarachnoid hemorrhage.  Neurological squelae were not an 
expected outcome and the service treatment records did not reveal 
such squelae.  It was also noted that any current lumbosacral 
spine condition was less likely than not caused by or related to 
the simple myofascial pain/strain and sciatica that was noted 
during service.  See VA Examination Report, April 23, 2008.

To the extent that the appellant argues that he suffers from head 
or RLE pain, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

While the appellant is certainly competent to report his head and 
RLE pain, the aforementioned conditions are not generally 
considered lay observable and thus, the appellant's statements 
that his current pain is related to an injury in service are not 
considered credible.  See Barr, supra; see also Davidson, supra.  
Further, there is no medical evidence of record to substantiate 
the appellant's claims that he currently suffers from these 
conditions.

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Here, the appellant has failed to establish 
element (1) under Hickson, current disabilities.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claims.  There is not an approximate balance of 
evidence.



ORDER

Entitlement to service connection for residuals associated with a 
posttraumatic subarachnoid hemorrhage is denied.

Entitlement to service connection for radiculopathy of sciatica 
of the right lower extremity is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


